Citation Nr: 1403570	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  12-33 773A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an effective date prior to November 30, 2011, for the grant of service connection for tinnitus, to include whether clear and unmistakable error (CUE) exists in a December 1986 rating decision.

2.  Entitlement to an effective date prior to November 30, 2011, for the grant of service connection for bilateral hearing loss, to include whether CUE exists in a December 1986 rating decision.


REPRESENTATION

Appellant represented by:	Katrina J. Eagle, Attorney at Law


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel

INTRODUCTION

The Veteran served on active duty from January 1951 to August 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted service connection for bilateral hearing loss and tinnitus.

In an August 2013 Board decision, the claims were remanded for consideration of the Veteran's assertions of CUE in a December 1986 rating decision.  A review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denials in a September 2013 supplemental statement of the case (SSOC).  

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).)


FINDINGS OF FACT

1.  The Veteran did not file a claim of entitlement to service connection for tinnitus prior to November 30, 2011.

2.  In a December 1986 rating decision, the RO denied service connection for hearing loss.  This issue originated from an original claim of service connection received on June 16, 1986.

3.  RO decisions dated May 1991, June 1991, and August 1999 denied the Veteran's claims to reopen the previously denied claim of entitlement to service connection for bilateral hearing loss.  The Veteran did not appeal these decisions.

4.  The Veteran did not again file an application to reopen the hearing loss claim until November 30, 2011.

5.  The December 1986 rating decision was supported by the evidence then of record, and it is not shown that the applicable statutory and regulatory provisions existing at that time were incorrectly applied.


CONCLUSIONS OF LAW

1.  The criteria for award of an effective date prior to November 30, 2011, for the award of service connection for tinnitus have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.400 (2013).

2.  The criteria for an effective date prior to November 30, 2011, for the award of service connection for bilateral hearing loss have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.400 (2013).

3.  The June 1986 rating decision did not contain CUE.  38 C.F.R. § 3.105 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2012).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  See 38 U.S.C.A. § 5103(a) (West 2002 & West Supp. 2013); 38 C.F.R. § 3.159(b) (2013).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  See 38 U.S.C.A. § 5103A (West 2002 & West Supp. 2013); 38 C.F.R. § 3.159(c) (2013).

The Board finds that all notification action needed to make a decision as to the claims for earlier effective dates has been accomplished.  Through a December 2011 notice letter, the Veteran was notified of the information and evidence necessary to substantiate his claims.  The notice letter informed the Veteran of the general criteria for assigning effective dates.  The December 2011 notice letter also satisfied the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In that letter, the Veteran was notified that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Consequently, a remand for further VCAA notification is not necessary.

There is no indication that any additional action is needed to comply with the duty to assist in connection with the effective date issues on appeal.  The outcome of this appeal turns on a determination as to the date that a claim of service connection was filed based on information and evidence that has already been associated with the claims file.  There is no need for a medical examination and or opinion.  There is no suggestion that additional evidence, relevant to this matter, exists and can be procured.  No further development action is required.

II.  Analysis

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2013).
The applicable statutory and regulatory provisions require that VA look to all communications from the Veteran which may be interpreted as applications or claims - formal and informal - for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  See 38 U.S.C.A. § 511(b)(2) (West 2002); 38 C.F.R. §§ 3.1(p), 3.155(a) (2013); see also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2013).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p) (2013).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  See 38 C.F.R. § 3.155 (2013).

Tinnitus

Here, the Veteran contends that he is entitled to an effective date earlier than November 30, 2011, for the grant of service connection for tinnitus.  Neither the Veteran nor his attorney has offered specific argument concerning this claim.

The Veteran served on active duty from January 1951 to August 1954.  On November 30, 2011, he filed a claim of entitlement to service connection for tinnitus.  The Veteran's claim was granted by way of a March 2012 rating decision.  The RO assigned an effective date of November 30, 2011 for the grant of service connection; that date was assigned based upon the date the claim was received.
Based upon a review of the evidence, and for reasons expressed immediately below, the Board finds that the currently assigned effective date of November 30, 2011, is the earliest effective date assignable for the award of service connection for tinnitus.

As noted above, in cases such as this, the assignment of an effective date for service connection is governed by the date of filing with VA.  See 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013).  The Board has reviewed the record and can identify no communication from the Veteran that may be considered to be a claim of entitlement to service connection for tinnitus prior to the date the claim was received-November 30, 2011.  See Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992) (the Board must look at all communications that can be interpreted as a claim, formal or informal, for VA benefits).

To the extent that the Veteran, through his attorney, is contending that his tinnitus symptomatology began during service and continued thereafter and, as such, service connection should be granted beginning the day following discharge, this amounts to an argument couched in equity.  The Board, however, is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992), citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990).

The Board does not dispute that the Veteran experienced tinnitus symptomatology prior to the assigned effective date.  That he did was evidence that provided a basis for the grant of service connection.  However, the Board is obliged to apply the law within the parameters Congress has set .  As explained above, the law does not support the assignment of an effective date prior to the filing of a claim for the benefit-November 30, 2011.


Hearing Loss

With respect to service connection claims that are granted following the submission of new and material evidence, governing regulation provides that the effective date of the award will be the date of receipt of the new claim or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(q)(1)(ii), (r) (2013).

38 C.F.R. § 3.156(c)(1) provides that "notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section."

Pursuant to 38 C.F.R. § 3.156(c)(2), "paragraph (c)(1) of this section does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other source."

Here, the Veteran contends that he is entitled to an effective date earlier than November 30, 2011, for the grant of service connection for bilateral hearing loss.

As noted above, he served on active duty from January 1951 to August 1954.  A review of the Veteran's STRs does not reveal any documentation of hearing impairment.  His August 1954 service separation examination noted that audiometer was 'not required;' whispered voice testing was 15/15 bilaterally.

In June 1986, he filed a claim of entitlement to service connection for bilateral hearing loss, which was denied in a December 1986 rating decision.  The Veteran was notified of the decision and of his appellate rights in a December 1986 letter.  He did not appeal.

The October 1986 VA audiology examination diagnosed the Veteran with moderate to severe sensorineural hearing loss in the left ear and moderate to profound sensorineural hearing loss in the right ear.  At the time, the Veteran reported that he had been exposed to flight line noise for two years while in military service.  VA treatment records dated in April 1991 documented the Veteran's report of longstanding progressive hearing loss.  Results indicated a sloping sensorineural hearing loss from moderate to severe bilaterally.  VA treatment records dated in December 1998 noted the use of hearing aids.

RO decisions dated in May 1991, June 1991, and August 1999 declined to reopen the Veteran's previously denied claim.  On November 30, 2011, the Veteran filed to reopen his claim.  Service connection was granted in a March 2012 rating decision, with a 50 percent evaluation assigned, effective from November 30, 2011. 

Accordingly, the RO has assigned an effective date of November 30, 2011 for the grant of service connection for bilateral hearing loss.  The Veteran seeks an earlier effective date.

Based upon a review of the evidence, and for reasons expressed immediately below, the Board finds that the currently assigned effective date of November 30, 2011, is the earliest effective date assignable for the award of service connection for bilateral hearing loss.

As noted above, the assignment of an effective date for service connection is essentially governed by the date of filing with VA of a claim.  See 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013).  As indicated above, the Veteran was initially denied service connection for bilateral hearing loss in a December 1986.  He was notified of that decision and of his appellate rights; however, he did not appeal.  His claim was again denied in May 1991, June 1991, and August 1999.  He did not appeal those decisions and each became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1104 (2013).

The Board has reviewed the record and can identify no communication from the Veteran that would constitute a notice of disagreement as to the December 1986, May 1991, June 1991, or August 1999 rating decisions.  See Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992) (the Board must look at all communications that can be interpreted as a claim, formal or informal, for VA benefits).  The Court has held that when a claim is reopened, the effective date cannot be earlier than the date of the claim to reopen.  Juarez v. Peak, 21 Vet. App. 537, 539-540 (2008) (citing Bingham v. Nicholson, 421 F. 3d 1346 (Fed. Cir. 2005); Leonard v. Nicholson, 405 F.3d. 1333, 1337 (Fed. Cir. 2005); Flash v. Brown, 8 Vet. App. 332, 340 (1995).)  The fact that service connection for bilateral hearing loss was previously denied in December 1986, May 1991, June 1991, and August 1999 does not entitle the Veteran to an earlier effective date with regard to his present claim.

Additionally, the Board has reviewed the record and can find no communication from the Veteran that may be considered to be a claim of entitlement to service connection for hearing loss following the last final denial in August 1999 and prior to the date the claim to reopen was received (November 30, 2011).  See Servello, supra.

To the extent that the Veteran is contending that his bilateral hearing loss symptomatology began during service and continued thereafter and, as such, service connection should be granted beginning the day following discharge, this amounts to an argument couched in equity.  The Board, however, is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992), citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990).

The Board does not dispute that the Veteran experienced hearing loss prior to the assigned effective date.  That he did was evidence that provided a basis for the grant of service connection.  However, the Board is obliged to follow the law within the parameters set by Congress.  As explained above, the law does not support the assignment of an effective date prior to November 30, 2011 for the grant of service connection for hearing loss.

In conclusion, for the reasons and bases set forth above, the Board finds that the effective date for the grant of service connection for bilateral hearing loss should be no earlier than the currently assigned date of November 30, 2011.  Accordingly, the benefit sought on appeal is denied.  

CUE

The analysis above addressed the question of when claims were filed, when they were decided, and whether those decisions were appealed.  Such analysis included consideration of the law regarding the award of effective dates based on such filings and decisions.  Another means of obtaining an earlier effective date is by determination that a prior final VA decision was clearly and unmistakably erroneous.  The Board will now address whether an earlier effective date should be awarded on the basis of a claim of CUE in a December 1986 decision.  The Veteran has specifically indicated that the 1986 decision was erroneous, and that such an error warrants a reversal of the decision with consequent award of service connection at an earlier date.

In general, unappealed VA rating decisions are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.105, 20.1103 (2013).  A final decision may, however, be subject to revision on the basis of CUE.  See 38 C.F.R. § 3.105(a) (2013).

The United States Court of Appeals for Veterans Claims (Court) has indicated the following when determining that a claimant should prevail in a CUE claim:

(1)  "[E]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied, and 

(2)  the error must be 'undebatable' and of the sort 'which, had it not been made, would have manifestly changed the outcome at the time it was made,' and

(3)  a determination that there was clear and unmistakable error must be based on the record and the law that existed at the time of the prior adjudication in question."  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) [quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)].

In Fugo v. Brown, 6 Vet. App. 40, 43 (1993), the Court further held that CUE is one of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  When attempting to raise a claim of CUE, a claimant must describe the alleged error with some degree of specificity and, unless it is the kind of error that, if true, would be CUE on its face, must provide persuasive reasons as to why the result would have been manifestly different but for the alleged error.  Fugo further held that neither a claim alleging improper weighing and evaluating of the evidence in a previous adjudication, nor general, non-specific claims (including sweeping allegations of failures to follow the regulations or to provide due process), meet the restrictive definition of CUE.  Id. at 44.

The Court has defined CUE as "an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts."  See Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).

Any claim of CUE must be pled with specificity.  See Andre v. West, 14 Vet. App. 7, 10 (2000) (per curium); aff'd sub nom., Andre v. Principi, 201 F.3d 1354 (Fed. Cir. 2002).  This specific allegation must assert more than mere disagreement with how the facts of the case were weighed or evaluated.  In other words, to present a valid claim of CUE the claimant cannot simply request that the Board reweigh or reevaluate the evidence.  See Crippen v. Brown, 9 Vet. App. 412 (1996).  In order to show that CUE occurred, the evidence must show that the law was incorrectly applied to the facts as they were known at the time and that, had the error not occurred, the decision would have been manifestly different.  See Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).

In Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002), the United States Court of Appeals for the Federal Circuit held that a breach of duty to assist cannot constitute CUE and that "grave procedural error" does not render a decision of VA non-final.  In Cook, the Federal Circuit overruled Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), to the extent that the decision held that the existence of "grave procedural error" (in that case, not obtaining complete service treatment records) rendered a VA decision non-final.  Also in Cook, the Federal Circuit, citing Caffrey v. Brown, 6 Vet. App. 377, 383 (1994), noted that a CUE claim is an attack on a prior judgment that asserts an incorrect application of law or fact, and that an incomplete record, factually correct in all other respects, is not CUE.

In this matter, the Veteran has alleged CUE in the December 1986 rating decision as to the RO's denial of service connection.  See the letter from the Veteran's attorney dated February 2013.

The RO's December 1986 rating decision denied entitlement to service connection for bilateral hearing loss.  The decision was not appealed and is therefore final.  See  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104, 20.1103.  The Veteran challenges that decision on the basis of CUE.

Here, the Veteran, through his attorney, argues that the RO committed legal error in the December 1986 rating decision when it relied upon whispered voice testing, performed at the Veteran's August 1954 separation from service, to deny his claim.  See the letter from the Veteran's attorney dated February 2013.  Specifically, the Veteran asserts that denying his claim based on "normal hearing according to the audiology standards used at the time" was CUE.  

The Board has reviewed the evidence of record at the time of the December 1986 rating decision and the law extant at that time and concludes that the application of the law to the facts in this case is against a finding that clear and unmistakable error was committed by the RO in the decision when it denied entitlement to service connection for hearing loss.

The December 1986 rating decision denied the Veteran's claim of entitlement to bilateral hearing loss because:  

Thorough review of Veteran's service medical records shows no treatment or diagnosis for any hearing loss or for any disability to Veteran's ears.  Veteran's hearing on his discharge examination dated August 1954 stated that audiometer test was not required; however, Veteran's hearing was reported to be 15/15 in his right ear and 15/15 in his left ear.  This was considered normal hearing according to the audiology standards at that time . . . Although Veteran now has bilateral hearing loss which would be evaluated 20% disabling, there is no evidence whatsoever that Veteran's bilateral hearing loss was incurred in or aggravated by service.

The Board notes that the RO's reliance on the whispered voice testing at service separation was not misplaced in the absence of any other evidence showing a hearing disability at the time of the Veteran's separation from military service.  Contrary to the Veteran's attorney's allegations of legal error, these allegations essentially involve a disagreement as to how the facts were weighed or evaluated, and as such they cannot constitute CUE.  38 C.F.R. § 201403(d).

Although it was undisputed that at the time of the December 1986 rating decision, the Veteran had compensable bilateral hearing loss for VA purposes, the RO determined that there was insufficient evidence to support a finding that the bilateral hearing loss was attributable to the Veteran's military service.  Since it does not appear the RO had any hearing test results other than the whispered voice testing done in service and the audiometric testing completed in 1986, it was not error for the RO to rely on the whispered voice test results that were contemporaneous to service to conclude the Veteran did not incur bilateral hearing loss during service.  The audiometric testing completed in 1986 could not have been used to prove the Veteran suffered from hearing loss 30 years prior.

Thus, whether the Veteran had bilateral hearing loss that was incurred during his military service was debatable at the time of the December 1986 rating decision.  In other words, the Board cannot state that the claim should have been undebatably granted based upon the evidence of record at that time, especially in the absence of a showing of hearing loss during service and absence of medical evidence linking then-shown hearing loss to a period of time 30 years earlier.  Rather, the Board finds that a reasonable adjudicator could have determined that the Veteran's bilateral hearing loss was not related to his military service at the time of the December 1986 denial of his claim.  This degree of uncertainty cannot constitute clear and unmistakable error.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (a mere disagreement with how the evidence was weighed does not constitute clear and unmistakable error).  Crucially, in consideration of the information and evidence existing at the time of the December 1986 rating decision, the Board does not find CUE in the decision.

In short, the Board concludes that the December 1986 rating decision constituted a reasonable exercise of rating judgment under the law as it then existed.  That the Veteran would have the Board weigh the evidence differently, or even if the Board would have decided differently, does not create a basis for finding CUE.  The December 1986 judgment will not be disturbed now by finding CUE.  The Board notes that the determinative question in this case is not whether it would have been reasonable for an adjudicator to have granted the Veteran service connection for bilateral hearing loss in December 1986.  Rather, the question at this stage is whether, given the law extant at the time and the evidence then of record, it is clear that a different result should have ensued.  Here, for the reasons stated above, the Board must answer that question in the negative.  Thus, the Veteran's claim of CUE in the December 1986 rating decision is denied.

As for the tinnitus question, the Board notes that no claim had for such a disability had been filed when the RO acted in 1986, and there was no medical evidence showing that the Veteran had complained of tinnitus.  Consequently, despite the implied argument that tinnitus should have been addressed, the Board finds no CUE in the failure to address it.  Indeed, absent a showing of any complaint of tinnitus, any implicit denial could not be found to be clearly and unmistakably erroneous.


ORDER

Entitlement to an effective date prior to November 30, 2011 for the grant of service connection for tinnitus, to include whether CUE exists in a December 1986 rating decision, is denied.

Entitlement to an effective date prior to November 30, 2011 for the grant of service connection for bilateral hearing loss, to include whether CUE exists in a December 1986 rating decision, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


